



COURT OF APPEAL FOR ONTARIO

CITATION: Crate Marine Sales Limited (Re), 2016 ONCA 433

DATE: 20160603

DOCKET: C61243

Hoy A.C.J.O., Blair and Roberts JJ.A.

In the Matter of the Receivership of Crate Marine
    Sales Limited, F.S. Crate & Sons Limited, 1330732 Ontario Limited, 1328559
    Ontario Limited, 1282648 Ontario Limited, and 1382416 Ontario Limited

James P. McReynolds for the appellant, 2124915 Ontario
    Inc.

R. Brendan Bissell for the respondent, A. Farber &
    Partners Inc., as Receiver

Harvey Chaiton for the respondent, Crawmet Corp.

Heard: April 19, 2016

On appeal from the order of Justice Michael Penny of the Superior
    Court of Justice, dated October 1, 2015, with reasons reported at 2015 ONSC
    6295.

R.A. Blair
    J.A.:

Overview

[1]

The Crate Marine group of companies operated a number of marinas in Southern
    Ontario, including the Lagoon City Marina on Lake Simcoe (the Marina). The
    appellant, 2124915 Ontario Inc. (212 Ontario), is the owner and landlord of
    the premises on which the Marina is located.

[2]

In the fall of 2014, the Crate Marine companies (Crate Marine) became
    insolvent. At the instance of one of their creditors, Crawmet Corp., A. Farber
    & Partners was appointed first as interim receiver and then, by order dated
    December 8, 2014, as Receiver over the Crate Marine assets, undertakings and
    properties. As Farbers Third Report states, it immediately took possession
    of the debtor companies properties and secured ongoing utility, insurance and
    other services in the Receivers name. The Lagoon City Marina was one of those
    properties. The Receiver continued Crate Marines boat storage operations at
    that site and collected accounts receivable from customers.

[3]

At issue on this appeal is whether the motion judge erred in determining
    that the Receiver is not obligated to pay occupation rent for the period from
    December 8, 2014 to April 30, 2015, when the Lagoon City Marina lease expired
    and 212 Ontario began leasing the Marina to another tenant, Pride Marine Group.

[4]

Respectfully, he did, in my view.

Factual Background

[5]

212 Ontario acquired the Marina property in 2007 subject to a lease in
    favour of Steven and Greg Crate as trustees for a company to be
    incorporated.  The Crate brothers are the principals of Crate Marine. Crate
    Marines sole operating entity was Crate Marine Sales Limited (CMSL).  It is
    common ground that the lease was never assigned to any corporate entity.
    However, CMSL operated the Marina. It booked all costs and revenues associated
    with the operations at the Marina, and paid
rent under the
    lease
directly to 212 Ontario.

[6]

By December 2014, CMSL owed the appellant $501,950.65 in arrears of
    rent.

[7]

As part of the exercise of taking possession, the Receiver changed the
    locks on the Marina. Subsequently, it entered into an agreement with 212
    Ontario whereby 212 Ontario was provided with a key to the premises, but only
    subject to a number of stringent restrictions (the Key Agreement):

(i) subject to the permission of the Receiver on prior notice,
    access was limited to dealing with actual or potential emergencies or damages
    to the Marina;

(ii) the Receiver could cancel the right to access at any time
    by requesting the return of the key;

(iii) 212 Ontario would not use the access to assert any of its
    rights as landlord against the Marina;

(iv) 212 Ontario would not permit unauthorized access to the
    Marina; and

(v) 212 Ontario would report to the Receiver if it discovered
    any action out of the ordinary course of business within the Marina, and would
    report on all of its actions with regard to the Marina.

[8]

Between December 8, 2014 and April 30, 2015 the Receiver paid the
    insurance, electricity and heating costs associated with the Marina. It
    retained former employees to preserve and safeguard the assets of the Marina,
    collect accounts receivable, deal with customer inquiries, continue
    shrink-wrapping boats for winter storage, and conduct an inventory at the
    Marina. It also continued to use the Marina to store customer-owned boats and
    various Crate Marine assets and to carry on the Crate Marine business in that
    respect. In March 2015, the Receiver took the position that it was entitled to
    enforce storage and repair liens against a number of customers boats that were
    docked and stored at the Marina.  But the Receiver did not pay occupation rent.

[9]

212 Ontario took the position that the Receiver owed rent in the sum
    of $66,821.66 per month, for a total of $319,016.00.  In response, the Receiver
    took the position that it was not obliged to pay occupation rent because there
    was a lack of any connection between the landlord and the companies for which
    our client has been appointed  a reference to the fact that the lease itself
    was between 212 Ontario and the Crate brothers and had never been formally
    assigned to any of the Crate Marine companies.

[10]

The parties approach to the issue of occupation rent was complicated by
    the fact that a dispute arose over the ownership of the equipment and assets in
    the Marina. 212 Ontario filed a proof of property claim in the receivership
    claims procedure and took the position that all chattels under dispute had to
    remain on site until this issue was resolved. During an onsite meeting in
    January to identify and review the machinery and equipment on-site, the
    Receivers representatives were present to escort 212 Ontarios representatives
    through the Marina.

[11]

Early in the receivership, the Receiver expressed an interest in
    obtaining a new lease, or continuing the existing lease of the Marina. However,
    these discussions did not lead to an agreement, and on January 15, 2015, 212
    Ontario entered into a new lease, effective May 1, 2015, with the Pride Marine
    Group.  Again, the Receivers representatives were present to escort the
    representatives of 212 Ontario and Pride during Prides attendance to review
    the Marina prior to the commencement of its tenancy.

[12]

At one point, 212 Ontario indicated that it would bring a motion in the
    receivership to carve out the Marina and the machinery and equipment from the
    receivership, but it never pursued that option.  It eventually brought this
    motion to establish its entitlement to occupation rent.

The Decision of the Motion Judge

[13]

The motion judge determined that the Receiver was not obliged to pay
    occupation rent. He recognized that court-appointed receivers are bound by the
    same general principle that applies to anyone occupying anothers property 
    there is an implied agreement by the occupier, subject to a rebuttable
    presumption, to pay rent for the use of the occupied property:
Beatty Ltd.
    Partnership, Re
(1991), 1 C.B.R. (3d) 225, [1991] O.J. No. 6 (Ct. J. Gen.
    Div.), at para. 6;
B.L. Armstrong Co. v. Kisluk
(1981), 39 C.B.R.
    (N.S.) 230 (Ont. S.C.);
Bank of Montreal v. Steel City Sales Ltd.
(1983),
    148 D.L.R. (3d) 585 (N.S.S.C (T.D.)). He concluded, however  relying on
Beatty
 that the act of occupation required some form of deprival of use and that
    the Receivers conduct did not cross that threshold in the circumstances.

[14]

The motion judge also referred to the Receivers argument that it was
    not obliged to pay occupation rent because the tenants were the Crate brothers
    personally and not CMS over whose assets it had been appointed receiver. He
    observed that it was unnecessary to deal with this issue, given his foregoing
    conclusion, but went on to find in any event that there was a sufficient nexus
    between 212 Ontario, as landlord, and CMSL  CMSL operated the Marina, paid
    rent to 212 Ontario, received revenues and paid costs  to make CMSL
    responsible under the lease.

The Issues

[15]

The primary issue raised on the appeal is whether the motion judge erred
    in concluding that the Receiver did not occupy the Marina and was therefore not
    obliged to pay occupancy rent.

[16]

I conclude that he did.

[17]

The respondents raise two other issues as well. They submit that:

(a) the result
    reached by the motion judge is nonetheless correct because there was no privity
    between CMSL (over whose assets the Receiver had been appointed), and 212
    Ontario; and

(b) the record
    supports a finding that the presumption in favour of occupancy rent is rebutted
    in the circumstances or that equitable considerations such as estoppel or
    detrimental reliance lead to the same conclusion.

[18]

I would not give effect to the latter arguments.

Law and Analysis

[19]

In my opinion, the motion judge misapprehended the nature of the test
    for determining whether the Receiver was liable to pay occupation rent. The
    appellant contends that the motion judge imported a requirement for deprivation
    of use
in addition to
occupation of the premises before the
    obligation to pay occupation rent is triggered. While that may be, I think it
    is more accurate to say that he erred by focussing primarily on deprivation of
    use  when there was admitted possession and evidence of actual occupation 
    and by conflating deprivation of use in the real property sense with
    deprivation of use in a more general strategic or economic benefit/detriment
    sense. This skewed his approach to whether the Receivers activities crossed
    the occupation threshold for purposes of liability for occupation rent.

[20]

The motion judge did not deal with either the rebuttable presumption or the
    equitable arguments, presumably because he concluded that the Receiver had not
    crossed the initial occupation threshold. However, he dealt with a number of
    the considerations upon which the respondents rely in this context in his deprivation
    of use analysis. For the reasons outlined below, this was an erroneous
    approach, in my view. That said, I am not persuaded that the record supports
    either a finding that the presumption in favour of the obligation to pay
    occupancy rent has been rebutted, or that equitable considerations would work
    against a finding of liability.

[21]

Finally, I agree with the motion judges finding that there is a
    sufficient nexus between CMSL and 212 Ontario in relation to the lease to
    provide the necessary privity between 212 Ontario and the Receiver for the
    liability to pay occupation rent to flow from the Receiver to 212 Ontario: see
Checkout
    Foodmarts Ltd
.,
Re
(1975), 21 C.B.R. (N.S.) 151 (Ont. S.C.).

Occupation/Deprivation
    of Use

[22]

As the jurisprudence referred to above establishes, there is a
    long-standing principle that where a person occupies the property of another, that
    occupation gives rise to a rebuttable presumption, based on an implied contract,
    that the occupier will pay rent to the owner for the use of the property.  Receivers,
    liquidators and trustees in bankruptcy and others with similar obligations who
    occupy the premises of the debtors are bound by that principle: see
Beatty
,
    at para. 6;
Kisluk
;
Steel City Sales
;
Young v. Bank of
    Nova Scotia
(1915), 34 O.L.R. 176 (C.A.);
Zalev v. Harris
(1924),
    27 O.W.N. 197 (C.A.); Christopher A.W. Bentley, John McNair, and Mavis Butkus,
Williams
    and Rhodes Canadian Law of Landlord and Tenant
, loose-leaf (2015Rel. 9),
    6th ed. (Toronto: Carswell, 2013), vol. 1, at p. 7-11.

[23]

This presumption may be rebutted where there is evidence that the
    parties intended the occupier would use the land without an expectation of
    paying compensation to the owner:
Canadian Law of Landlord and Tenant
;
Steel City Sales
, at pp. 588-89;
Rossiter v. Swartz
, 2013 ONSC
    159, at para. 41.

[24]

I agree that the jurisprudence does not support the view  to the extent
    it may have been adopted by the motion judge  that the obligation to pay
    occupation rent requires some form of deprivation of use
in addition to
occupation of the premises. However, the notion of deprivation of use led to
    considerable discussion on the appeal about the interaction between it and the concepts
    of occupation and possession raising several questions. Is deprivation of
    use the equivalent of occupation, or one of the
indicia
of occupation,
    or something in addition to occupation, for these purposes? Is possession the
    same as occupation for these purposes? Does taking possession constitute a
    sufficient deprivation of use to constitute occupation for these purposes?

[25]

While these questions may generate an interesting debate at a certain
    esoteric level, they need to be kept in perspective for purposes of determining
    whether a trustee or receiver has occupied premises in the context of liability
    for occupation rent. The threshold test for occupation rent is occupation.  It
    is not deprivation of use or possession. However, deprivation of the right of
    use, or possession, to the exclusion of the landlord will no doubt  in most
    cases at least  be tantamount to occupation for these purposes.

[26]

Beatty
illustrates this, it seems to me. In that case, the
    trustee took possession and changed the locks to prevent theft and vandalism,
    but did not provide the landlord with a key until much later, thereby excluding
    the landlord from the premises. The trustee did not assume actual occupation of
    the premises, nor did it continue to operate the bankrupts business from them.

[27]

The issue was whether, by reason of this conduct, the trustee had occupied
    the premises. The issue was not whether, in addition to occupation, the
    landlord had otherwise been deprived of a right of use. Steele J. concluded
    that the trustees taking of possession, leading to the deprivation of the
    landlords use, was the equivalent of occupation. At para. 13, he said:

The issue in the present case is
whether the trustee has
    occupied the premises
. It was argued that the trustee never went into
    occupation of the premises and in fact that he expressly stated that he had no
    intention of so doing.
However, the landlord was deprived of his right of
    use of the premises
because he did not have the keys until some period of
    time later. In my opinion the
deprivation by the trustee of the landlords
    right of possession is the same as actual occupation by the trustee.  It is a
    question of fact in each case
whether or not the trustee
    actually occupied or deprived the
landlord of his right of use of the
    premises
. [Emphasis added.]

[28]

This approach makes sense to me. Where deprivation of use, through the
    taking of possession or otherwise, is tantamount to actual occupation, the
    liability to pay occupation rent is engaged. That is what Steele J. meant when
    he referred to the trustee having actually occupied
or
deprived the
    landlord of his right of use of the premises.

[29]

Right of use in this context is a real property concept, however. A
    landlords right to receive occupation rent stems from the landlords real property
    interest in the lands. It is not tethered to whether that use gives rise to a
    net benefit or detriment to the landlord in an overall economic benefit or
    other sense.  This is where the motion judges analysis of the factual basis
    for occupation led him down an impermissible path, in my view. Respectfully, he
    erroneously conflated deprivation of the use of the premises in the real
    property sense, with deprivation of use in a more general cost/benefit or
    economic sense.

[30]

The respondents are right when they submit that determining occupation
    is a factual exercise and that the motion judge correctly referred to, and to
    some extent dealt with, the general factors found in the jurisprudence to be
    relevant to that exercise: (i) changing the locks; (ii) keeping assets of the
    estate on the premises; (iii) bringing prospective buyers to the premises; (iv)
    employing persons to perform maintenance work on the premises; and (v)
    employing persons to take inventory of the premises:
Sasso v. D. & A.
    MacLeod Co
. (1991), 3 O.R. (3d) 472, [1991] O.J. No. 676 (Ct. J. Gen.Div.),
    at paras. 32-37;
Sawridge Manor Ltd. v. Western Canada Beverage Corp.
(1995),
    61 B.C.A.C. 32 (C.A.), 1995 CarswellBC 169, at paras. 16-20. With the possible
    exception of (iii), all of these factors, and more, were present here. But the motion
    judge downplayed them, and his treatment of their impact appears to have been
    subsumed in his overall view that 212 Ontario had not suffered any economic or
    strategic disadvantage as a result of what had happened.

[31]

For example, in conducting his analysis and arriving at his conclusion,
    at para. 30, that on the threshold question . the Receiver did not occupy
    the premises in the sense necessary to attract liability for occupation rent,
    the motion judge focussed primarily on the following considerations:

·

212 Ontario had a significant economic interest in the boats
    remaining on site until April 30, 2015 in order to retain the existing
    customers business (para. 15);

·

212 Ontario would [not] have done anything differently than the
    Receiver did upon its appointment to secure the property (para. 24);

·

there may have been advantages to 212 Ontario to have the
    equipment remain on site for purposes of the dispute between it and the
    Receiver over the machinery and equipment (para. 26); and

·

the security measures put in place by the Receiver were equally
    advantageous to 212 Ontario (para. 29).

[32]

All of these factors were born out on the record, but the focus on them
    was misplaced.  The motion judges approach impermissibly substituted equity or
    an analysis of the economic benefits or disadvantages flowing from the use of
    the premises, for a real property analysis as to whether 212 Ontario had been
    deprived of its real property rights of use of the premises.

[33]

At the time the receivership order was granted, there were substantial
    arrears of rent totalling over $500,000. Had the Receiver not taken possession
    of and exerted control over the premises to the exclusion of 212 Ontario, 212
    Ontario would have been free to exercise its rights over the property as
    landlord in December 2014. It could have taken steps to terminate the lease and
    obtain possession.  It could have exercised its right to distrain. It could
    have sought a new tenant to take possession immediately, instead of having to
    wait until the termination of the lease at the end of April 2015.

[34]

The Receiver submits that 212 Ontario was precluded from taking such
    steps in any event, because of the terms of the receivership order that was
    obtained at the behest of Crawmet, the secured creditor, and not by the
    Receiver. The deprivation therefore flows from the order itself and not from
    the conduct of the Receiver, the argument goes.

[35]

I do not accept this submission. While there may be some force in the
    response that it was all part of the receivership process, the ultimate answer
    is that the Receiver was empowered and authorized, but not obliged to act in
    respect of the Marina property under the terms of the order, as it chose to do.

Factual
    Errors

[36]

Had he not been drawn down the path of an economic or strategic
    benefits/detriment analysis, the motion judge may have recognized that in
    reality the Receiver had both taken possession of and assumed actual occupation
    of the Marina or  to put it another way  had deprived 212 Ontario of its
    rights of use of the premises in a manner that constituted occupation. His
    finding to the contrary amounts to palpable and overriding error on this record,
    in my respectful opinion.

[37]

The Receiver admitted and advised the Court that it had taken possession
    of the Marina on or shortly before December 8, 2014  the date when the final
    receivership order was made. It paid the insurance, electricity and heating
    costs associated with the Marina.

[38]

The Receiver took control of the premises to the exclusion of others,
    including 212 Ontario. While it is true that 212 Ontario was provided with a
    key to the premises, the terms of the Key Agreement were very restrictive and 
    except perhaps in the case of an emergency threat to the property, such as a
    fire or break-in  effectively precluded 212 Ontario from access to the
    premises except with the permission of, and under the control of, the Receiver.
    Importantly, the terms of access specified that 212 Ontario would not use the
    access to assert any rights as landlord against the Marina.

[39]

As noted above, the
Receiver employed former
    Crate Marine employees not only to preserve and safeguard the assets of the
    Marina, but also to collect accounts receivable, deal with customer inquiries,
    continue shrink-wrapping boats for winter storage after December 8, 2014, and
    conduct an inventory at the Marina. It also continued to use the Marina to
    store customer-owned boats and various Crate Marine assets and to carry on the
    Crate Marine business in that respect. In March 2015, the Receiver took the
    position that it was entitled to enforce storage and repair liens against a
    number of customers boats that were docked and stored at the Marina.

[40]

Finally, 212 Ontarios visit to the Marina to assess the equipment and
    inventory was supervised by representatives of the Receiver, and it required
    the consent of the Receiver to show the premises to the ultimate new lessee,
    Pride Marine, and was subject the supervision of the Receiver during that period
    of access.

[41]

The Receiver occupied the Marina giving rise to the obligation to pay
    occupation rent.

The
    Nexus Between 212 Ontario and CMSL


[42]

The respondents argue that the result reached by the motion judge is
    nonetheless correct because there was no privity between CMSL (over whose
    assets the Receiver had been appointed) and 212 Ontario. The lease was entered
    into between 212 Ontario, as landlord, and the Crate brothers in trust for a
    company to be incorporated, as tenant. The lease was never formally assigned to
    CMSL or any of the Crate Marine companies.

[43]

The motion judge dealt with this argument, even though he viewed it as
    unnecessary given his conclusion that the occupation threshold had not been
    met. In doing so, he said, at para. 33:

Had it been necessary to do so, I would have held that because
    Crate Marine Sales Limited in fact operated from the Marina, actually paid the
    rent and booked Marina revenues and costs, there was a sufficient nexus with 212
    Ontario to make Crate Marine Sales Limited liable to 212 Ontario for the use of
    that property.  Accordingly, I would have found that one of the exceptions
    specifically identified by Henry J. (payment of rent by the occupier to the
    landlord, who accepts it) applied here so that the core principle of
Re
    Checkout Food Marts
has no application.

[44]

I agree with these findings and reject the argument that occupation rent
    is not payable because the lease was technically between 212 Ontario and the
    Crate brothers.

Equitable
    Considerations

[45]

Having concluded that 212 Ontario had not met the threshold test of
    establishing that the Receiver occupied the Marina, the motion judge did not go
    on to consider whether there were circumstances that would rebut the
    presumption that it was liable to pay occupation rent. The respondents submit
    that there are equitable factors such as estoppel or detrimental reliance which
    should lead to such a conclusion.

[46]

I am not persuaded by this argument.

[47]

As noted earlier, the presumption may be rebutted where there is
    evidence that the parties intended the occupier would use the land without an
    expectation of paying compensation to the owner:
Rossiter v. Swartz
,
    at para. 41;
Canadian Law of Landlord and Tenant
;
Steel City Sales
,
    at pp. 588-89.  It is not tenable to conclude that the parties intended the
    Receiver would use the land without compensation when, on the evidence, 212
    Ontario was adamant throughout  and confirmed this on multiple occasions in
    correspondence between counsel  that it was seeking occupation rent.

[48]

The motion judge did not address whether there were equitable grounds
    upon which the presumption could be rebutted. The grounds suggested by the
    respondents centre on the collateral dispute between the parties over
    entitlement to the machinery and equipment at the Marina.  Essentially, the
    argument is:  212 Ontario insisted that the disputed machinery and equipment
    remain on site pending a resolution of the dispute over who owned them; it was
    in 212 Ontarios financial interest that the machinery and equipment (and the
    boats owned by third party customers) remain on site; the Receiver acquiesced
    in this arrangement; and therefore there was no expectation that the Receiver
    would pay occupation rent for the use of the premises. It would be inequitable
    to require the Receiver to do this because of the benefit enjoyed by 212
    Ontario and because the Receiver apparently relied to its detriment on this
    arrangement by not removing the machinery and equipment out and therefore
    avoiding the obligation.

[49]

Again, this is a difficult argument to make in face of 212 Ontarios
    clear and adamant position throughout that it expected occupation rent to be
    paid.  In any event, the Receiver took possession of and used the premises for
    more than just the security and protection of the machinery and equipment. It
    continued to operate CMSLs business, collecting accounts receivable as it did,
    and, although it may never have brought a potential purchaser to the Marina,
    the Receiver did attempt to find a buyer for Crate Marines business as a going
    concern. The fact that it was ultimately unsuccessful in doing so does not
    suggest that it should not pay occupation rent for its use of the premises.

[50]

I would not give effect to these submissions.

Conclusion and Disposition

[51]

The Receiver is liable to pay occupation rent.

[52]

The appeal is therefore allowed, the order below set aside, and in its
    place an order is granted:

(a) declaring that A. Farber &
    Partners Inc. occupied the Lagoon City Marina from December 8, 2014 to April
    30, 2015, and is therefore obliged to pay occupation rent for that period; and

(b) requiring A. Farber & Partners
    Inc. to pay 2124915 Ontario Inc. occupation rent in the amount of $319,016.00
    plus applicable interest.

[53]

In accordance with the agreement of counsel, the costs of the appeal are
    payable to the appellants by the respondent, A. Farber & Partners Inc.,
    fixed in the amount of $15,000 inclusive of disbursements and HST. No costs are
    awarded for or against the respondent, Crawmet Corp.  If the parties are unable
    to agree on costs before the motion judge, they may make brief submissions to
    the panel, not to exceed three pages in length, within two weeks of the release
    of this decision.

Released: June 3, 2016

R.A. Blair J.A.

I agree Alexandra Hoy A.C.J.O.

L.B. Roberts J.A.


